Title: To Alexander Hamilton from James McHenry, 3 March 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 3d March 1800.
          
          I have to acknowledge the receipt of two letters from you dated the 25th. two the 26 and one of the 27 of February Ulto.
          The circumstances stated relative to Captain Bowmans pretensions to rank first Captain in the Eleventh regiment of Infantry readily induce me to give my sanction to his being so placed in the arrangement
          It would be perfectly agreeable to me that the Troops had their Chaplains but there are objections which I am inclined to think will procrastinate the appointments, and possible events which may render them as far as the new Regiments are concerned unnecessary. I shall however see if any thing can be done with propriety in the case. Mr. Hill has strong pretensions and meets my approbation.
          I have written to the Purveyor to admit and pay the charge for Eagles purchased by Colonel Bentley, considering them as part of the Cockade.
          The President accepts Doctor Finleys resignation
          I shall transmit the Accounts to the Accountant of the Department inclosed in your letter of the 26 and as far as depends upon me facilitate their settlement—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major General Hamilton
        